DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.
 
Response to Arguments
	Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive.
	Applicant amended Claim16 to add the further limitation that the carrying element has substantially no excess material protruding from the bottom surface. Applicant also added new claims 31 and 32.
	Applicant’s arguments are as follows:
	Scott (US 2011/0241947) fails to disclose providing a carrying element based on the shape and/or size of a bottom surface of the object to be built, particularly to the point that it avoids excess material protruding from the object and there is no disclosure 
	Examiner’s answer:
	Examiner maintains that while it is true that in at least one embodiment excess material is removed by “trimming the base-layer from around the anchored area of the base -layer (paragraph [0025]), Scott discloses an embodiment whereby a vacuum modular system is applied thus ensuring a base-layer is secured and confined (Figure 6 paragraphs [0073]-[0076] . 
	Moreover, at least a portion of the base-layer becomes an integral part of the finished component. This is not “merely” as Applicant expresses it because Scott proceeds to indicate that some structures added to the base-layer are not removed or trimmed from the base-layer (paragraph [0044]) as is required by Claim 16. Examiner maintains that because at least one embodiment of Scott does disclose that the carrying element (base layer) has no excess material protruding from the bottom surface, this claim remains disclosed by Scott, as indicated in relevant part: 
	“… the invention may provide a method of forming a three-dimensional object by layer-wise addition of a build material comprising steps of securing a removable base-layer by application of a vacuum to a build support of an apparatus for forming a three-such that it is anchored to the base-layer…” (paragraph [0052]) Moreover, paragraph [0039] discloses that the method may further comprise the step of peeling the base-layer from the …object …does not require any special equipment of tooling and may be a speedy, cost-effective method of removing the object from the base-layer)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-25 and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2011/0241947).
Regarding Claim 16, Scott discloses a method for additively manufacturing three-dimensional objects (abstract, paragraph [0001]) 
providing a carrying unit adapted to carry the object to be built (Fig. 2, 4 paragraphs [0010] [0065] build platform – 40 build support – 100 base-layer – 110), wherein the carrying unit comprises a detachably connected carrying element comprising a surface (Fig. 2 paragraph [0037] [0070]) preferably the base-layer – 110  is a mesh, film, sheet or foil made from a material to which the build material can be adhered) and wherein the carrying element is provided dependent on a shape and/or size of a bottom surface of the object to be built; (paragraph [0044] …at least a portion of the base-layer becomes an integral part of the finished component) . “… the invention may provide a method of forming a three-dimensional object by layer-wise addition of a build material comprising steps of securing a removable base-layer by application of a vacuum to a build support of an apparatus for forming a three-dimensional object by layer-wise addition of a build material, forming a first layer of the object on the base-layer such that it is anchored to the base-layer…” (paragraph [0052])
building the three-dimensional object by means of successive layerwise selective irradiation and consolidation of layers of a build material on the carrying element (abstract, paragraphs [0041] [0065] use of the same material for the foil and for the build material).

Regarding Claim 17, Scott discloses all the limitations of Claim 16, and further discloses wherein the carrying element is detachably connected to the carrying unit (Fig. 2 paragraph [0065] build-support – 100 base-layer – 110) via at least one connection means (Fig. 2 paragraph [0065] clamps – 120) of the carrying unit (Fig. 2 build platform – 40).

Regarding Claim 18, Scott discloses all the limitations of Claim 16, and further discloses wherein the carrying element is supported on the carrying unit via a support element (Fig. 2 paragraphs [0037] [0065] build-support – 100, securing a removable base-layer to the build-support of an apparatus for forming a three-dimensional object by layer-wise addition of a build material).

. Regarding Claim 19, Scott discloses all the limitations of Claim 18, and further discloses wherein a position of the support element is defined dependent on a position of the object on the carrying element (Fig. 2 paragraph [0065] build-support – 100 base-layer – 110 object – 30 the build platform incorporates both a build-support and a base-layer that is removably securable to the build-support to which the object can be anchored during its formation).

Regarding Claim 20, Scott discloses all the limitations of Claim 16, and further discloses wherein the carrying unit comprises at least one recess (Fig. 6 paragraph [0073] securing base-layer to build support …form a unit having a substantially hollow interior…).

Regarding Claims 21 and 22, Scott discloses all the limitations of Claim 20, and further discloses wherein the carrying element limits access to the at least one recess and wherein the carrying element is at least partially received in the at least one recess (Fig. 6 paragraph [0073] the build-support is a modular component made of two copper plates bolted together; hollow interior and gaseous communication between the channel – 610 and the holes – 670).

Regarding Claim 23, Scott discloses all the limitations of Claim 20, and the method further comprises generating a negative pressure and/or a positive pressure in the recess (Fig. 6 paragraphs [0073] [0074] gas channel – 610 is coupled to vacuum pump). 

Regarding Claim 24, Scott discloses all the limitations of Claim 16, and further discloses wherein the carrying element is detachably connected to the carrying unit via at least one force-locking and/or substance bonded connection (Fig. 2 paragraphs [0065] [0067] the base-layer is secured over the surface of the build-support by means of clamps – 120; also additional constraint clamps).

Regarding Claim 25, Scott discloses all the limitations of Claim 16, and further discloses wherein the carrying element is detachably connected to the carrying unit via at least one adhesive bond (paragraphs [0031] [0047] build-support may comprise high 

Regarding Claim 26, Scott discloses all the limitations of Claim 25, but is silent as to a temperature range whereby an adhesive comprised by an at least one adhesive bond is temperature stable at above 200° C.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to consider that the carrying element is detachably connected to the carrying unit via at least one adhesive bond and that this adhesive bond comprises a temperature stable adhesive at above 200° C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to use as adhesive that is stable at or above this temperature for the purpose of adhering to high thermal conductivity material (paragraph [0031] conducts heat at high temperature) but providing a releasable physical bond (paragraph [0030]).

	Regarding Claim 27, Scott discloses all the limitations of Claim 16, and the method further comprises removing the object from the carrying element after the object is built (paragraph [0040]).

Regarding Claim 28, Scott discloses all the limitations of Claim 27, and further discloses wherein removing the object comprises cutting the object out of the carrying element (paragraph [0040]).

Regarding Claim 29, Scott discloses all the limitations of Claim 16, and further discloses wherein the carrying element comprises a metal foil and/or metal sheet (abstract).

Regarding Claim 30, Scott discloses all the limitations of Claim 29, and further discloses wherein the metal foil and/or metal sheet comprises titanium and/or aluminum (Fig.3 paragraph [0068] foil – 110 commercially pure titanium foil base-layer).

Regarding Claim 31, Scott discloses all the limitations of Claim 16, and further discloses that the method of Claim 16 comprises separating the carrying element from the carrying unit (abstract The base-layer – 110 is removably securable to the build support – 100).

Regarding Claim 32, Scott discloses all the limitations of Claim 31, and further discloses that no post-processing occurs on the bottom surface of the object after the carrying element is separated from the carrying unit (paragraph [0039] advantageously the method may further comprise the step of peeling the base-layer from the …object …does not require any special equipment of tooling and may be a speedy, cost-effective method of removing the object from the base-layer).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712